Citation Nr: 1210740	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse
ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Petersburg, Florida.

The Veteran appeared before the undersigned at a travel board hearing in December 2011.  A transcript of the proceeding is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for other psychiatric disabilities if shown by the record and regardless of what the Veteran specifically claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal as is listed on the title page of this decision.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss and tinnitus had their onset in service or are otherwise shown to be etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding service connection for hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Veteran claims service connection for hearing loss and tinnitus based on his exposure to noise in service.  His DD-214 indicates that he received a medal for expert M14 and M16.  It shows that his military occupational specialty was generator mechanic.  His personnel file indicates that he participated in several military campaigns.  The Veteran offered sworn testimony that his work as a generator operator and mechanic in service resulted in his exposure to high shrill sounds for 12 hours a day without hearing protection.  Transcript [T.] pages 3, 4, and 15.  He also testified that he was exposed to the sounds of mortar attacks and artillery in service.  T. page 14.  The RO conceded noise exposure in service.  Likewise, the Board finds the Veteran's sworn testimony regarding in-service noise exposure to be credible.  As such, Shedden element (2) has been met and in-service noise exposure is conceded.  

The Veteran has also offered sworn testimony that he hears a constant steady rumble in his ears.  T. page 20.  He also described it as a whistle and a roar.  Id.  Further, the November 2007 audiological examiner indicated that the Veteran has a current diagnosis of tinnitus. That report also shows that the Veteran has auditory thresholds of at least 40 decibels or greater in both ears.  Element (1) of the Shedden analysis has been met. 

Next, the Veteran has offered sworn testimony that he did not remember exactly when the tinnitus started, but that it was probably in service, and that his hearing difficulties began in service.  T. page 16.  He recalls instance where the noise was so profound that his ears would bleed.  At the November 2007 VA audiological examination, the Veteran reported that ringing in the ears and hearing loss since his active service.  The Board notes that the Veteran is competent to report symptoms such as ringing in his ears and diminished hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's competent statements of continuity of symptomatology to be credible. 

The Board acknowledges that the November 2007 VA examiner opined that he could not assess the relationship between hearing loss and tinnitus and service without resorting to mere speculation.  However, the VA audiological examination report did not address the Veteran's statements that he has experienced difficulty hearing since service.  The examiner indicated that the opinion was based on the Veteran's records which indicated normal hearing at a separation examination in February 1971.  This conclusion confounds the Board.  The Board has reviewed the service treatment records and has found that the only hearing results appear in the pre-induction examination, not a separation examination.  Further, the only February 1971 health record in the file refers to a chest X-ray.  Another record dated in July 1971 indicates that the Veteran had a separation examination in February 1971 but the February 1971 separation examination report is not contained in the service treatment record file.  

The Veteran stated in his notice of disagreement that he did not undergo a hearing examination on separation from service.  He also offered sworn testimony that he did not remember undergoing a hearing test on separation.  T. page 16.  Additionally, in February 2010, a VA decision review officer (DRO) also noted that there was no separation examination report included in the service treatment records.  Therefore, it appears that the November 2007 VA opinion was issued based on inaccurate factual basis.  The Board places no probative value on the opinion as the examiner did not expressly form a nexus opinion and the negative nexus opinion that was insinuated, appears to have been based on inaccurate facts.   

That said, the Board finds no adequate basis to reject the competent and credible statements regarding continuity of symptomatology by the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds the evidence in equipoise and resolves doubt in the Veteran's favor.  Service connection for hearing loss and tinnitus is granted.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted. 




REMAND

Regarding the Veteran's claim for an acquired psychiatric disorder, there is a split of opinions as to whether the Veteran meets the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  A September 2007 mental health evaluation diagnosed the Veteran as having mild, chronic PTSD.  The report included a discussion of his in-service stressors as well as a mental status evaluation, which included a Mississippi score of 107.  However, despite a diagnosis of PTSD by a VA mental health professional September 2007, the November 2007 VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that the psychological testing results (CAPS and Mississippi Scale) did not support a diagnosis of PTSD.  The examiner also noted that there was a big discrepancy between the results done by VA personnel in September 2007 and the November 2007 test.  However, the examiner did not explain why such a discrepancy would exist.  There was no reconciling of opinions.  Also, in the November 2007 VA examination report, the examiner noted that the Veteran's symptoms were infrequent and of low intensity.  He noted that the Veteran's last flashback was in 1993 and that his memories had to be elicited.  

In sharp contrast to the Veteran's reports to the November 2007 VA examiner, in August 2009, the Veteran's wife submitted a statement indicating that she had witnessed (for nearly 30 years) his bouts of depression, erratic mood swings, and bursts of anger for no apparent reason.  She also reported that for 30 years, she had never observed him sleep more than 3 or 4 hours per night.  She reported that he told her that if he slept longer than that, he would have nightmares.  She has also observed him getting up in the night and walking in the woods around their house in the dark.  She recalled that during the first few years of their marriage, he would not let her buy presents for anyone until the day before Christmas because you never knew what would happen.  Finally, he told her that he had found a friend in Vietnam who had been mutilated in an ambush right before Christmas.  She said that he still withdraws from everyone during the Christmas holidays.  She also indicated that following a flashback that the Veteran had while working as a first responder during Hurricane Andrew, the Veteran came home and that night, hit her very hard in the face, thinking she was the enemy.  She also reported that there are times when he gets depressed and shuts her out.  She stated that she wants him to talk to her but she thinks that he has not gotten to the point where he can talk about some things or perhaps he needs to talk to someone who has gone through a similar situation.  She indicated that he attempted to go to group therapy through VA but stopped after the first meeting because he does not like to talk about Vietnam.  The Board finds the Veteran's wife competent to report observations that have come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board also notes that at his hearing before the Board, the Veteran offered sworn testimony that he was in fear for his life on a daily basis in Vietnam.  T. page 6.  He reported that although he has not been treated for a psychiatric disorder prior to his retirement, he self-medicated with alcohol for approximately 13 years immediately following service.  After that, he stopped drinking but took a job where he could work alone, as a state law enforcement officer.  T. page 12.  

Based on the foregoing competent evidence, as well as the discrepancies between the September and November 2007 psychiatric assessments, another opinion is necessary based on a complete factual background.  Further, as other potential psychiatric diagnoses may also be considered for service connection, an opinion is required to determine if any acquired psychiatric disorder is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board acknowledges that the November 2007 VA examination report indicated that there was no Axis I diagnosis; however, as the examination was for the purpose of evaluating the existence of PTSD only, the Board finds that another opinion is necessary.  

Moreover, if the examiner reviews the new facts of record and determines that the Veteran meets the DSM-IV criteria for PTSD, the examiner should also be aware that VA regulations have changed.  A recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010).
 
The Veteran has affirmatively indicated that he does not currently undergo psychiatric treatment.  T. page 9.  Therefore, a request for records related to an acquired psychiatric disorder is not required.  However, as the record indicates that he is treated for his hearing loss by VA, all outstanding treatment records related to his hearing loss should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding psychiatric treatment records from the VA medical center in Gainesville, Florida for the period from August 2011 to the present.  Any negative responses should be noted in the file.

2. The claims folder should be returned to the psychiatrist who performed the November 2007 examination.  Following a review of the complete claims file, the examiner should render an opinion as to the nature of any current acquired psychiatric disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder had its onset in or is otherwise etiologically related to service.  The examiner must address the Veteran's report of continuity of symptomatology since service, including his assertion that he self-medicated following service. 

If the examiner that conducted the November 2007 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

Regarding an assessment of PTSD, based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the DSM-IV criteria.  The VA examiner must determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not rendered, he should reconcile his opinion with the findings and conclusions made in the September 2007 outpatient report, to include an explanation as to why there appears to a broad discrepancy in the Mississippi and CAPS scores.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Next, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If a psychiatric disability other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder found to be present had its onset in or is related to service.

In reaching any conclusion, the examiner should consider the Veteran's statements of continuity of symptomatology since service as well as his competent statements of observations that have come to him through his senses.  The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

3. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


